In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 93-KA-0212; Parish of Orleans, Criminal District Court, Div. “H”, No. 347-964.
Granted. To the extent that the decision in the court of appeal vacated the relator’s sentence on the armed robbery count and remanded for resentencing to the minimum term in compliance with the Sentencing Guidelines, that order is reversed and the defendant’s multiple offender sentence of 6 years at hard labor without benefit of parole, probation or suspension of sentence is reinstated. See State v. Smith, No. 93-0402 (La. 7/5/94); 639 So.2d 237 (La.1994).